Citation Nr: 0619119	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-34 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Philippines.


FINDING OF FACT

The National Personnel Records Center (NPRC) has repeatedly 
certified that the spouse of the appellant in this case had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits, based 
upon qualifying service by the appellant's spouse, have not 
been met. 38 U.S.C.A. §§ 101(2), 107(b), 1313, 1542 (West 
2002); 38 C.F.R. §§ 3.1(d), 3.3(b)(3), (4), 3.5, 3.6, 3.40, 
3.41, 3.203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Preliminary Considerations

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board believes that the disposition of this case is based 
upon the operation of law.  As discussed below, the 
appellant's husband has not achieved predicate status as a 
veteran under the law.  The appellant's benefits are entirely 
dependent upon her late husband's status as a veteran.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA has no effect on an appeal where the 
law is dispositive of the matter.  See Manning v. Principi, 
16 Vet. App. 534 (2002).

Nevertheless, in this case, the RO sent repeated 
correspondence and a statement of the case.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.

Because it has not been established that the appellant's 
spouse was a "veteran" for VA purposes, and since there is no 
additional and pertinent information to dispute the service 
department finding, further development would serve no useful 
purpose. See 38 C.F.R. § 3.159(d)(1) (2005).  

This case hinges upon the threshold determination as to 
whether the appellant's spouse has recognized service to be 
considered a "veteran," and in this regard the service 
department has verified that he does not have the requisite 
service.  No amount of notice from VA can change the 
appellant's legal status as certified to VA by the service 
department.  The legal outcome is clearly dictated by the 
existing law regardless of any further notice the appellant 
might receive.

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to any 
additional, unobtained, relevant evidence.  In fact, she has 
recently indicated that anything she might have had in the 
way of documentation had been destroyed.  There is no 
reasonable possibility that further development would 
substantiate this claim, which has been denied because of a 
lack of qualifying service.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Factual Background and Analysis

The appellant contends that her late husband served in the 
Philippine Army when it was called into service by the United 
States Armed Forces during World War II.

An affidavit is of record, signed by the appellant's spouse, 
dated in 1984, to the effect that he had been a soldier 
during World War II.  

A statement was also received from a physician, dated in 
1984, to the effect that he had treated the appellant's 
spouse; that he personally knew him as a World War II 
veteran; and that the problems for which he was receiving 
care were acquired during his guerrilla service from 1942 to 
1945.  He had been his physician since 1975.

The appellant's spouse died on November [redacted], 1993. 

In the present case, the appellant submitted an affidavit, 
dated in 1996 from the Philippine Armed Forces authority, 
reflecting that her late husband had joined the guerrilla's 
on April 22, 1945 and had been processed (out) on October 5, 
1945 as part of the Buenevista Regiment.  

Also submitted at that time was a marriage document, 
certified in 1996, showing the marriage between the then 35 
year old appellant and the appellant's spouse, then age 61, 
in 1984.

VA Forms 21-3101 were submitted to the National Personnel 
Records Center (NPRC) on three occasions, [September 30, 
2003, October 27, 2003, and December 3, 2003]; on each of 
these three documents the NPRC specifically certified that 
the appellant's spouse 

has no service as a member of the 
Philippine Commonwealth Army, including 
the recognized guerrilla, in the service 
of the Untied States Armed Forces.

The appellant submitted a lay affidavit from another 
individual to the effect that her late spouse had served in 
World War II.  

She also submitted documentation from the Philippine Army 
with regard to his service therein.

For purposes of eligibility to VA benefits including for the 
surviving spouse of a veteran, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released there from under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2005).  However, such service must be certified as 
qualifying by the appropriate military authority.  38 C.F.R. 
§ 3.203 (2005).

These regulations have their basis in statute, at 38 U.S.C.A. 
§ 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the Court of Appeals for Veterans Claims (Court) 
upheld the constitutionality of 38 U.S.C.A. § 107(a), 
following the "reasoning and wisdom" of the U.S. Court of 
Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993). 

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate United States service department under the 
following conditions: (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Furthermore, "service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces." Duro v. Derwinski, supra.  

In cases for VA benefits where requisite veteran status is at 
issue, the relevant question is whether the claimant has 
qualifying service under title 38 of the United States Code 
and the regulations promulgated pursuant thereto.  See Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department' s decision on such matters 
is conclusive and binding upon VA.  Thus, if the United 
States service department refuses to verify the appellant's 
(or in this case the appellant's late husband's) claimed 
service, the applicant's only recourse lies within the 
relevant service department, not VA.  Soria, supra.

In short, under 38 C.F.R. §§ 3.41 and 3.203, Philippine 
veterans (and their dependents) are not eligible for 
veterans' benefits unless a United States service department 
documents or certifies their service.  See Duro, supra; see 
also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Once 
verification is sought and a negative response is received, 
section 3.203(a) has no further application.  That result 
obtains regardless of whether the appellant submits any 
documents before the search.  The Board notes that the proper 
course for the applicant who believes there is a reason to 
dispute the report of the service department or the contents 
of military records is to pursue such disagreement with the 
service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994).  We note that recognition of the appellant's 
spouse's service by the Philippine Government, although 
sufficient for entitlement to benefits from that Government, 
is not equally sufficient for benefits administered by VA; 
this Department is bound to follow the certifications by the 
service departments with jurisdiction over United States 
military records.

The Board notes that no additional facts, such as alternate 
name spellings, or different dates of service/service numbers 
to warrant recertification, have been received by the RO.  
Any documents the appellant submitted after the initial 
certification process to NPRC were not reflective of any 
substantive change in pertinent factors as would required re-
certification.  Accordingly, the Board finds that VA has 
fulfilled its duty under 38 C.F.R. § 3.203(c).

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the appellant's spouse is not a "veteran" for 
purposes of entitlement to VA benefits.  Therefore, her claim 
of entitlement to VA benefits as his widow must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994), 38 C.F.R. § 3.1(y)(1).


ORDER

Because the appellant's spouse was not a veteran for purposes 
of entitlement to VA benefits, basic eligibility for VA 
benefits is not demonstrated, and the appeal is denied.

____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


